Calhoon, L,
delivered the opinion of the court.
Mrs. Gartrell’s claim below, as plaintiff, was based upon her lien as landlord of Gilbert Carter. This lien would be good against Bedford, whether it was a simple rent contract with Carter, or a contract that he should be purchaser on paymenfiof price, but, on failure, he should be regarded as tenant for a fixed consideration as rent. Nobles v. McCarty, 61 Miss., 456. Bed-ford’s defense is that Carter was not a tenant for rent, but held as purchaser of the land from Mrs. Gartrell, and, being such, gave him a deed of trust for supplies for the’year 1902. He produces seven plain promissory notes, payable annually, each for $100, not reciting for what they were given, and each payable to Mrs. Gartrell by her then name of La Grille. He also undertakes to show that, on delivery of these notes, she and Carter both signed a contract for the Sale and purchase of the land, in duplicate. She says she never did, but that she expressly refused to do so when the papers were brought to her by her then husband, since’ divorced. Carter testified that he occupied as purchaser under the written contract, and says that he “either now has said written contract, or has lost the same and it cannot be found.” There is no evidence that he, or any one else, ever tried to find it, or made any search for it, and yet we find a letter from him, of date *431November 22, 1902, to Mr. Whittaker, the bookkeeper of Mr. Bedford, saying, “I have agreed to pay Mrs. Gartrell 1,100 pounds of lint cotton as rent for year 1902,” and in which he also says, “I have turned over to Mrs. Gartrell her place I rented from her.” It would be very curious indeed. if Mrs. Gartrell bargained to sell her land.to an irresponsible negro, with no protection by reservation of rent. It is quite manifest that the jury gave no credit to the testimony of Carter, or of La Grille, the divorced husband, and that they did believe that the relation of landlord and tenant existed. It is quite noteworthy, too, that while Carter’s trust deed to secure Bedford is of date March 20, 1902, it was not acknowledged until November 11th of that year, and not filed for record until November 12, 1902. There was no constructive notice of it until the latter date, and no actual notice of it to Mrs. Gartrell is anywhere shown. In full view of all the testimony in this record, we do not feel authorized to disturb the verdict.

Affirmed.